         Case 1:17-cv-01994-KPF Document 111 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAMIR BATISTA,

                           Plaintiff,
                                                     17 Civ. 1994 (KPF)
                    -v.-
                                                          ORDER
DETECTIVE MICHAEL LECLAIR,
Shield No. 5045,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Trial in this matter is scheduled to begin on May 9, 2022, at 9:00 a.m.

The parties’ Joint Pretrial Order, motions in limine, requests to charge,

proposed voir dire questions, and any pretrial memoranda of law will be due

April 11, 2022. Any opposition papers will be due April 18, 2022. The final-

pretrial conference will be scheduled for April 27, 2022, at 3:30 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York.

      SO ORDERED.

Dated:       August 5, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
